DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Detweiler, Registration Number 42, 482 on 12/10/2021.

The application has been amended as follows:

ABSTRACT
A data interface processing method, device, server and medium are disclosed. The method includes: loading a configuration file when installing the user application, where the configuration file includes a configuration file of a combination relationship between at least one third-party application programming interface and at least one connector, and the connector is used to implement different data conversions between the third-party application programming interfaces. The combination relationship is set according to the requirements of the user application; obtaining, through the user application, user inputs as input parameters; converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters. 




AMENDMENTS TO THE CLAIMS

1. (Currently Amended) A data interface processing method, comprising: 
when a user application is installed, loading a configuration file, which comprises a combination relationship between at least one third-party Application Programming Interface and at least one connector, wherein the connector is used to implement data conversion between a plurality of third-party application programming interfaces, and the combination relationship is set according to requirements corresponding to the user application; 
obtaining, through the user application, user inputs as input parameters; and 	
converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters; 
wherein after loading the configuration file, the method further comprises:
 obtaining the combination relationship from the configuration file; 
constructing a directed acyclic graph according to the combination relationship, using each of the third-party application programming interfaces and 
determining that the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies a preset rule; 

based on determining that the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies the preset rule, and the user inputs s 

4. (Currently Amended) The data interface processing method according to claim 1, wherein the executing each node in the directed acyclic graph in order according to the directed acyclic graph, comprises:
 traversing the directed acyclic graph, starting from an input node, determining successor nodes of the input node as a current node in sequence, determining that the current node is the third-party application programming interface, or the connector, wherein the input node is used to check a format of the input parameters; 
based on determining that the current node is the third-party application programming interface, then determining, according to a definition of an input format of the third-party application programming interface in the configuration file, that the input parameters meet the requirements, and based on determining that the input parameters meet the requirements, invoking the third-party application programming interface using the input parameters, and obtaining a response as an output result of the current node, 
 based on determining that the current node is the connector, then determining, according to the definition of the input format of the connector in the configuration file, that the input parameters meet the requirements, and based on determining that the input parameters satisfy the requirements, performing data conversion on the input parameters, according to 

5. (Currently Amended) The data interface processing method according to claim 4, wherein after the determining that the current node is a third-party application programming interface or a connector, the method further comprises: 
determining that the current node is an output node, and based on determining that the current node is the output node, performing data processing on the input parameters according to a definition of the output node, and using the processed data as a result of the output node.

6. (Currently Amended) The data interface processing method according to claim 1, wherein the preset rule comprises at least one of the following: the third-party application programming interfaces are connected by the connector; the directed acyclic graph begins with an input node, and ends with an output node; the input node and the output node are directly connected to a single third-party application programming interface, or the third-party s are not directly connected.

9. (Currently Amended) A server, comprising: 
at least one processor; and 
a storage device storing at least one program; 
wherein when executed by the at least one processor, the at least one program causes the at least one processor to perform: 
when a user application is installed, loading a configuration file, which comprises a combination relationship between at least one third-party Application Programming Interface and at least one connector, wherein the connector is used to implement data conversion between a plurality of third-party application programming interfaces, and the combination relationship is set according to requirements corresponding to the user application;
 obtaining, through the user application, user inputs as input parameters; and 
converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters; 
wherein after loading the configuration file, the server implements a method comprising: 
obtaining the combination relationship from the configuration file; 
constructing a directed acyclic graph according to the combination relationship, using each of the third-party application programming interfaces and 

wherein converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters comprises: 
when the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies the preset rule, and the user inputs s 

10. (Currently Amended) A non-transitory computer storage medium, which stores computer programs; 
wherein when executed by a processor, the computer programs perform the following steps:
when a user application is installed, loading a configuration file, which comprises a combination relationship between at least one third-party Application Programming Interface and at least one connector, wherein the connector is used to implement data conversion between a plurality of third-party application programming interfaces, and the combination relationship is set according to requirements corresponding to the user application; 
obtaining, through the user application, user inputs as input parameters; and 
converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters; 

 obtaining the combination relationship from the configuration file; 
constructing a directed acyclic graph according to the combination relationship, using each of the third-party application programming interfaces and 
determining whether the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies a preset rule; 
wherein the computer programs perform the converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters by: 
when the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies the preset rule, and the user inputs s 

11. (Currently Amended) The data interface processing method according to claim 4, wherein the preset rule comprises at least one of the following: the third-party application programming interfaces are connected by the connector; the directed acyclic graph begins with the input node, and ends with an output node; the input node and the output node are directly connected to a single third-party application programming interface, or the third-party s are not directly connected.

12. (Currently Amended) The data interface processing method according to claim 5, wherein the preset rule comprises at least one of the following: the third-party application programming interfaces are connected by the connector; the directed acyclic graph begins with the input node, and ends with the output node; the input node and the output node are directly connected to a single third-party application programming interface, or the third-party application programming interfaces through the connector; and the connector is connected to the input node or the output node, and two s are not directly connected.

19. (Currently Amended) The server according to claim 9, wherein when executed by the at least one processor, the at least one program causes the at least one processor to further perform:
 traversing the directed acyclic graph, starting from an input node, determining successor nodes of the input node as a current node in sequence, determining that the current node is the third-party application programming interface, or the connector, wherein the input node is used to check a format of the input parameters; 
based on determining that the current node is the third-party application programming interface, then determining, according to a definition of an input format of the third-party application programming interface in the configuration file, that the input parameters meet the requirements, and based on determining that the input parameters meet the requirements, invoking the third-party application programming interface a response as an output result of the current node, which is then used as the input parameters of a successor node of the successor nodes, and then continuing the execution to the successor node; and
 based on determining that the current node is the connector, then determining, according to the definition of the input format of the connector in the configuration file, that the input parameters meet the requirements, and based on determining that the input parameters satisfy the requirements, performing data conversion on the input parameters, according to 

--End--

Allowable Subject Matter
Claims 1, 4-7, 9-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations wherein converting, by the user application, the input parameters according to the combination relationship defined in the configuration file and outputting the converted input parameters comprises based on determining that the combination relationship between the third-party application programming interface and the connector in the directed acyclic graph satisfies the preset rule, and user input parameters are obtained by the user application, using the user input parameters as the input parameters, and executing each node in the directed acyclic graph in order according to the which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192